Citation Nr: 1338504	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  07-33 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for lymphogranuloma venereum (LGV). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a bilateral knee disability, claimed as rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO). 

In October 2010, the Veteran cancelled his request for a hearing before the Board.  Instead, he requested that his claim be forwarded to the Board for appellate review. 

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.
 
In September 2013 the Veteran's representative waived RO review of additional evidence submitted subsequent to the May 2012 supplemental statement of the case.

The issue of entitlement to service connection for a skin condition, claimed as a groin rash, to include as secondary to service-connected lymphogranuloma venereum was raised by the Veteran on his May 2006 notice of disagreement.  In May 2012 he submitted claims for service connection for erectile dysfunction, high cholesterol and weak vision.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran submitted additional VA medical records in October 2012.  These records show that the Veteran had hematuria which was not previously shown by the medical evidence.  The Veteran's LGV is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7529 for benign neoplasms of the genitourinary system.  Under Diagnostic Code 7529, that disability is rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Accordingly, the Veteran's LGV claim must be remanded for a VA examination to determine if the Veteran has any current renal dysfunction, including hematuria that is due to his service-connected LGV.  

In April 2011, the Veteran's claims for service connection for hypertension and bilateral knee disability were remanded in order to obtain the clinical records for the Veteran's VA hospitalization in June 1968.  In May 2011, the VA requested the clinical records from the June 1968 VA hospitalization and asked that if the records were unavailable or did not exist, that a negative response be provided.  However, only the June 1968 VA hospital summary (already of record) was obtained, and the record does not contain a negative response.  A new request should be made.  If it is determined that that it is reasonably certain the clinical records do not exist or that further efforts to obtain them would be futile, such should be noted in the record and the Veteran should be notified.

Although there is a November 24, 1997 VA treatment record in the claims file, there are no other VA treatment records dated between June 21, 1968 and October 24, 2008.  The Veteran's VA treatment records dated from June 21, 1968 to October 24, 2008 should be requested.  Additionally the Veteran's updated VA treatment records, dated from August 23, 2011 to present, should be obtained and associated with the Veteran's claims file. 

When the additional medical evidence has been obtained, medical opinions should be obtained regarding the Veteran's hypertension and knee claims.  The Board notes that the rating criteria regarding LGV includes evaluation under the criteria for renal dysfunction, which includes evaluation of hypertension.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7529.  An opinion should be obtained regarding whether the Veteran's service-connected LGV causes or aggravates the Veteran's hypertension disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran as to how to substantiate his claims pursuant to 38 C.F.R. § 3.159 (2013).  The letter should indicate what evidence is required to substantiate a claim for service connection on a secondary basis.  The letter should also include the notice elements for how VA determines disability ratings and effective dates.

2.  Request the Veteran's VA clinical hospital records for his treatment at the Forest Hill VA hospital in Augusta, Georgia from June 3, to June 20, 2008.  

3.  Request the Veteran's VA treatment records dated from June 21, 1968 to October 23, 2008.  All records obtained should be associated with the Veteran's claims file.

4.  Obtain the Veteran's VA treatment records dated from August 23, 2011 to present.  All records obtained should be associated with the Veteran's claims file.

5.  After the above development is completed, afford the Veteran a VA examination to assess the nature and severity of his service-connected lymphogranuloma venereum.  The claims folder must be made available to the examiner and the examiner should note in the examination report that the claims folder has been reviewed.  

The examiner is asked to opine as to whether the Veteran's LGV results in any renal disability.  The examiner should specifically state whether or not the Veteran's hypertension or hematuria are symptoms of the Veteran's LGV.  The examiner is also asked to opine as to whether the Veteran's LGV results in any voiding dysfunction (including urine leakage, urinary frequency, obstructed voiding, or urinary tract infections), if any, and the severity thereof.  The examiner should provide rationale for all opinions given.

6.  When the development in paragraphs 1-4 above have been completed, send the Veteran's claims file to appropriate examiner and request an opinion as to whether the Veteran's currently diagnosed hypertension was manifested in service or within one year after discharge from service.  

If not, the examiner is asked to express an opinion as to whether the currently diagnosed hypertension is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.

The examiner should also opine as to whether the currently diagnosed hypertension is at least as likely as not (i.e., 50 percent or greater possibility) caused or aggravated (i.e., worsened) beyond the natural progress by the Veteran's LGV.  The examiner should provide rationale for all opinions given.

7.  When the development in paragraphs 1-4 above have been completed, send the Veteran's claims file to an appropriate examiner and request an opinion as to whether the Veteran has a current bilateral knee disability, including but not limited to osteoarthritis.  If so, the examiner is asked to express an opinion as to whether any currently diagnosed bilateral knee disability at least as likely as not (i.e., 50 percent or greater possibility) began in service or is related to the Veteran's period of active service.  The examiner should provide rationale for all opinions given.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


